United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2676
                                   ___________

Edward W. Elder,                       *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Tyson Foods, Inc.; Snelling Personnel *
Services,                              *      [UNPUBLISHED]
                                       *
            Appellees,                 *
                                       *
Barbara Faught,                        *
                                       *
            Defendant.                 *
                                  ___________

                          Submitted: June 7, 2001
                              Filed: June 13, 2001
                                  ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

        Edward Elder appeals the District Court’s1 adverse judgment, following a bench
trial, in his Title VII and Age Discrimination in Employment Act (ADEA) action


      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
against his former employer, Tyson Foods, Inc., and Snelling Personnel Services. He
alleged race discrimination, age discrimination, and retaliation for filing prior
discrimination charges against Tyson. Having reviewed the trial transcript and Elder’s
exhibits, we find no clear error in the District Court’s findings. See Estate of Davis v.
Delo, 115 F.3d 1388, 1393 (8th Cir. 1997) (standard of review).

       We agree with the District Court that Elder failed to establish a prima facie case
against either defendant under Title VII or the ADEA. See McDonnell Douglas Corp.
v. Green, 411 U.S. 792, 802 (1973) (prima facie case under Title VII); Hindman v.
Transkit Corp., 145 F.3d 986, 990 (8th Cir. 1998) (applying McDonnell Douglas
analysis to ADEA claim). He presented no evidence that the alleged adverse
employment action by Tyson—giving negative references to prospective employers
after Elder left Tyson—ever occurred. He also presented no evidence that Snelling
refused to refer him for job orders matching his qualifications and demands, or was
aware of his discrimination charges against Tyson.

       As to Elder’s contention that various witnesses lied, the District Court’s
determinations as to witness credibility are “virtually unreviewable on appeal,” United
States v. Heath, 58 F.3d 1271, 1275 (8th Cir.), cert. denied, 516 U.S. 892 (1995), and
Elder presented only his own speculation to contradict their testimony. We reject
Elder’s remaining arguments as meritless, and we deny his pending motions.

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-